department of the treasury internal_revenue_service washington d c zz ‘ contact person identification_number telephone number d 6d tax_exempt_and_government_entities_division usl numbers date apr employer_identification_number legends trust company investments b year x dear sir or madam this is in reference to your ruling_request dated date concerning the federal income and excise_tax consequences of proposed payments by the trust to a corporation for certain services described below the trust is a net_income charitable_remainder_unitrust with a makeup provision the trustee and income_beneficiary is b the remainder beneficiaries are those charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 of the internal_revenue_code code as shall be designated by b the value of the trust's assets as of january year was approximately x the assets held by the trust consist of stocks bonds membership interest in limited fiability companies llcs limited_partnership units in limited_partnerships and certain investments in real_estate the trust is a split-interest trust described in sec_4947 company is a corporation owned entirely by b and her husband the trust represents that company generally functions as an investment management and general service corporation to various business entities owned by b and her husband the company also provides services to the trust and several other unitrusts the trust’s investments in stocks and bonds are generally managed by a number of separate investment management firms that are not directly or indirectly related to the trust company b or any member of b's family and are not otherwise disqualified persons with respect to the trust under sec_4946 of the code the trust pays fees directly to the respective managers in exchange for investment management services the fee arrangements vary depending on the manager and the asset type but none of such fees exceed the range of fees ordinarily charged by commercial institutions for comparable services in the geographic area in which such services are performed the trust is a percent owner of investments a limited_liability_company formed to hold limited_partnership interests percent interest the trust acquired its ownership_interest in investments by purchase b’s husband’s charitable_remainder_unitrust owns the other the trust represents that each of the limited_partnership interests in which the trust is invested is controlled by a general_partner that is not a company employee is not otherwise directly or indirectly related to the trust company b or any member of her family and is not otherwise a disqualified_person with respect to the trust under sec_4946 of the code currently company performs the following functions for the trust without charge strategic portfolio planning investment counsel and asset allocation analysis purchase and sale of securities selection supervision and oversight of investment managers that are unrelated third parties selection supervision and oversight of property management services eg janitorial maintenance etc provided by unrelated third parties selection supervision and monitoring of legal tax and accounting services provided by unrelated third parties selection supervision and monitoring of other management and administrative services provided by third parties bookkeeping and accounting services and cash_flow planning including management of transfers among the trust’s investments and distributions to the income_beneficiary company also provides investment management and bookkeeping services to investments in the future company intends to provide investment management tax_accounting and or legal services directly to the trust rather than arrange for and manage such services to be provided by others in connection with company’s selection supervision and oversight of services provided by third parties company will arrange for the services to be provided by the third parties enter into contracts with the third parties for such services and pay the third parties for such services all as the trust’s agent the trust will reimburse company for expenses_incurred on the trust’s behalf including payment to unrelated third parties with no mark-up by company and the trust will pay company a fee for its administrative services the trust proposes to pay reasonable fees to company for the above services rendered or to be rendered in the future to the trust by company company's fee for its management of investment_assets may be computed in various ways in some cases consistent with the custom in the asset management industry company’s fee for its management of investment assets will be computed as a percentage of the value of the assets managed n addition investments proposes to pay reasonable fees to company for investment management and bookkeeping services rendered by company to investments regardless of how they are computed none of the fees paid_by the trust and investments to company for services described above will exceed the range of fees ordinarily charged by commercial institutions for comparable services in the geographic area in which such services are performed and none of such fees will exceed reasonable_compensation for such services the trust has requested a ruling that payments of reasonable fees to company by trust and investments for the investment management and administrative services described above will not constitute direct or indirect acts of self-dealing under section chapter of the code subjects private_foundations described in sec_509 and disqualified persons described in sec_4946 to certain excise_tax provisions including sec_4941 sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4947 of the code provides that the self-dealing excise_tax imposed by sec_4941 of the code applies equally with respect to split-interest_trusts as if such trust were a private_foundation sec_4941 of the code provides in part that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the assets of a private_foundation sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantia contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraphs a b or c e acorporation in which persons described in subparagraph a b c or d own more than percent of the total combined voting power sec_4941 of the code provides in relevant part that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self- dealing if the furnishing is without charge sec_4941 d e of the code provides in part that payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of a private_foundation shall not be an act of self-dealing if the compensation_for payment or reimbursement is not excessive sec_53 d -1 b of the foundation and similar excise_tax regulations foundation regulations provides for purposes relative to acts of indirect self-dealing under sec_4941 of the code two basic tests for determining whether an organization is controlled by a private_foundation control exists i if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing or ii in the case of a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such person’s relationship within the meaning of sec_4946 through g to such disqualified_person may only be aggregating their votes or positions of authority with that of the private_foundation require the organization to engage in such a transaction sec_52 d -2 d of the foundation regulations provides in part that t he furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if they are furnished without charge similarly the furnishing of services even though such services are not personal in nature shall be permitted if such furnishing is without charge sec_53 d -2 e of the foundation regulations provides in part that t he payment of compensation by a private_foundation to a disqualified_person shall constitute an act of self- dealing sec_53 d -2 f of the foundation regulations provides in general that the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shail constitute an act of self-dealing sec_53 d -3 c of the foundation regulations provides in part that t he payment of compensation by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-deating if such compensation is not excessive the term personal services includes the services of a broker serving as an agent for the private_foundation but not the services of a dealer who buys from the private_foundation and sells to third parties sec_53 d -3 c of the foundation regulations contains examples which indicate that legal services investment counseling services and general banking services may constitute personal services example provides the following example of permitted personal services c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x’s investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shalt not constitute an act of self-dealing sec_53 d -2 c of the foundation regulations provides in pertinent part that under sec_4941 the performance by a bank or trust company which is a disqualified_person of trust functions and certain general banking services for a private_foundation is not an act of self-dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company taking into account the fair interest rate for_the_use_of the funds by the bank or trust company for such services is not excessive as indicated by sec_4941 of the code and regulations thereunder direct or indirect payment of compensation or the payment or reimbursement of expenses by a_trust to a disqualified_person constitutes an act of self-dealing the company is a disqualified_person under sec_4946 with respect to the trust by virtue of the company being controlled by the trustee and income_beneficiary of the trust investments is a controlled_entity of the trust because the trust and b’s husband's charitable_remainder_unitrust own percent of investments the trustee and income_beneficiary of the trust is b and the trustee and income_beneficiary of b’s husband’s charitable_remainder_unitrust is b’s husband however sec_4941 d e of the code provides an exception to sec_4941 this provision and sec_53_4941_d_-3 of the foundation regulations provide that the payment of compensation to a disqualified_person by a_trust for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the trust will not constitute self-dealing if the compensation is not excessive under the proposed transaction the fees represented as not excessive that investments and the trust will pay to company is for accounting investment and management services that the trust has represented are necessary to carry out the exempt purposes of the trust these services fall within example of sec_53 d -3 c of the foundation regulations and within the meaning of trust functions as used in sec_53 d -2 c which describe services for which compensation can be provided without constituting acts of self-dealing therefore we rule that payments of reasonable fees to company by trust and investments for the investment management and administrative services described above will not constitute direct or indirect acts of self-dealing under sec_4941 also in this ruling we have not determined whether the compensation paid is reasonable we merely have accepted your representations this ruling is limited to the applicability of sec_4941 to the issue ruled on herein this ruling is based on the understanding that there will be no material changes in the facts upon which it is based the ruling specifically does not purport to address any issue involving any investments made by the trust that may be a use by or for the benefit of a disqualified_person of the income or assets of the trust within the meaning of sec_4941 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely igned robe ' c harper jp robert c harper jr manager exempt_organizations technical group
